DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive.  	Applicant argues that Badylak is not concerned in any way with implantation of such inserted medical devices.  Applicant argues in one embodiment Badylak is used for insertion of adipose tissue scaffold placed inside a bag of ECM derived materials The Applicant states that nowhere does Badylak teach or suggest removing or substituting the adipose cell growth scaffold, nor could it be as this is the essential and inventive feature of the Badylak application.  The examiner respectfully disagrees as the implantable medical device of the instant invention is not recited (e.g. Claim 23) and as such does not preclude the scaffolding of Badylak.  While claim 25 does include placing a specific medical devices (e.g. pacemaker) in the center region of the pocket structure (bag) the claim does not preclude the use of adipose tissue scaffold to also be placed inside the bag as taught by Badylak.  By modifying the structure of Badylak to include a specific medical device would improve patient treatment by reducing migration in the device that best treats the patient.  The examiner notes that Badylak structure is useful in the tissue growth such from trauma caused by surgery.  The structure of Badylak with the specific medical device inserted in the bag of Badylak would allow the tissue to grow around it which would .
 	The Applicant argues that the prior art does not teach “said antibiotic solution soaked into said pocket wall”.  The Applicant argues that Buevich applied antibiotic agent to a pouch but does not teach an antibiotic solution “soaked” material as claimed.  The examiner respectfully disagrees as Badylak teaches in Paragraph [0050] that therapeutic agent is coated or absorbed (soaked) into the extracellular matrix.  In response the Applicant argues that this is limited to adipose cell growth scaffold matrix (the examiner assumes the Applicant is arguing the device/structure inside the bag) and not to the ECM bag.  The examiner respectfully disagrees as Paragraph [0008] discloses the scaffolds are composed of extracellular matrix (ECM) materials.  Therefore, Badylak is teaching the bag which is an example of a scaffold (Paragraph [0042]) is coated or absorbed (soaked) into the extracellular matrix bag.  Since the antibiotic agent (e.g. rifampin see Paragraph [0052]) is coated or absorbed (soaked) into the extracellular matrix, it is soaked into pocket walls.   	Regarding Buevich Applicant argues that there is no antibiotic solution soaked material as claimed and highlights another solution (stiffening agent) which can be applied to the pocket wall.  The examiner initially notes that claim 30 of the instant application identifies rifampin as an antibiotic agent.   Buevich in Paragraph [0079] discloses that rifampin is an antimicrobial agent and Paragraph [0021] of Buevich discloses the pouches are coated (soaked) with antimicrobial agents.  Therefore, the argument is not persuasive as Buevich teaches applying an antibiotic solution of rifampin to the pocket walls which will provide improved healing and . 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-25, 28, 30, 37-38, and 57-61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badylak et al (US Publication 2013/0202563) in view of Buevich et al (US Publication 2008/0132922).
Referring to Claims 23 and 57, Badylak et al teaches a medical product, comprising: a remodelable pocket structure having pocket walls comprising an acellular extracellular matrix composition and a therapeutic agent, said pocket structure comprising an internal region (e.g. Paragraphs [0042-0043] disclose an extracellular matrix (ECM) derived bag in which a medical device is placed); wherein a therapeutic agent is coated on or absorbed (soaked) into an extracellular matrix (e.g. Paragraph [0050] teaches a therapeutic agent is added to (or absorbed into) an ECM (scaffolding) and Paragraph [0008] disclose scaffolds are composed of ECM materials); wherein said therapeutic agent comprises an antibiotic solution comprising one or more antibiotic agents (e.g. Paragraph [0050] discloses the therapeutic agents include antimicrobial agents and Paragraph [0052] includes antibiotics (e.g. rifampin)); an implantable medical device disposed in said internal region of said pocket structure (e.g. Paragraph [0042]).  
 	It would have been obvious to modify Badylak with the therapeutic agent absorbed into the ECM pocket structure (bag) to provide more immediate benefits to the patient by having the agent placed in direct contact with the implant site and since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
 	Additionally, Buevich et al teaches that it is known to apply therapeutic agents, including one or more antibiotic agents, to a pouch as set forth in Paragraphs [0021], [0046], [0075] and [0077-0086]; wherein the pouch contains a medical device (e.g. Paragraph [0014]) to provide improved patient healing and recovery.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Badylak et al, with applying therapeutic agents, including one or more antibiotic agents, to a pouch as taught by Buevich et al, since such a modification would provide the predictable results of improved patient healing and recovery. 	While taught by Badylak et al the examiner notes that soaking (soaked) said antibiotic material into said pocket walls or coating on said pocket walls is a product by process limitation and it would have also been obvious to one of ordinary skill in the art at the time the claimed invention was made to soak the extracellular matrix (ECM) with a solution containing said therapeutic agent, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Referring to Claim 24, Badylak et al in view of Buevich et al teaches the medical product of claim 23, wherein the pocket structure is configured to induce cell proliferation and tissue growth and to generate functional patient tissue upon implantation in a patient (e.g. Paragraph [0012]).
Referring to Claims 25, 37, 38, and 59, Badylak et al in view of Buevich et al teaches the claimed invention, except wherein said implantable medical device comprises a pacemaker, a defibrillator, an implantable access system, a neurostimulator, an infusion pump, or a ventricular assist device. 	Buevich et al teaches that it is known to use medical devices comprising one of pacemakers, defibrillators, implantable access systems, neurostimulators, ventricular assist devices, infusion pumps contained within a pocket (pouch) as set forth in Figure 10 and Paragraph [0094] to provide improved patient treatment by reducing device migration in the device that best treats the patient.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Badylak et al, with medical devices comprising one of pacemakers, defibrillators, implantable access systems, neurostimulators, ventricular assist devices, infusion pumps contained within a pocket (pouch) as taught by Buevich et al, since such a modification would provide the predictable results of improved patient treatment by reducing device migration in the device that best treats the 
Referring to Claim 60, Badylak et al in view of Buevich et al teaches the claimed invention, wherein said extracellular matrix composition comprises extracellular matrix derived from small intestine submucosa tissue (e.g. Paragraph [0043] discloses the ECM is derived from small intestine submucosa).

Referring to Claim 61, Badylak et al in view of Buevich et al teaches the claimed invention, wherein said extracellular matrix composition comprises extracellular matrix derived from urinary bladder submucosa (e.g. Paragraph [0043] discloses the ECM is derived from urinary bladder submucosa).

Referring to Claim 28, Badylak et al in view of Buevich et al teaches the medical product of claim 24, wherein said extracellular matrix composition comprises extracellular matrix derived from submucosa, renal capsule membrane, dermal collagen, dura mater, pericardium, fascia lata, serosa, peritoneum or basement membrane layers (e.g. Paragraph [0043]).

Referring to Claims 30 and 58, Badylak et al in view of Buevich et al teaches the claimed invention, wherein said one or more antibiotic agents comprise cefazolin, rifampin, and/or minocycline (e.g. Paragraph [0052] and Buevich et al Paragraphs [0079] and [0080]). 	
Claims 41, 43-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badylak et al (US Publication 2013/0202563) in view of Buevich et al (US Publication 2008/0132922), as applied above, and further in view of Bates (US Publication 2006/0229670).
Referring to Claims 43 and 44, Badylak et al in view of Buevich et al teaches the medical product of claim 23, except wherein said extracellular matrix composition includes fibronectin; and wherein said therapeutic agent comprises chitosan. 	Bates teaches that it is known to use an extracellular matrix composition includes fibronectin and chitosan as set forth in Paragraphs [0064], [0084] and [0092] to provide improved promotion of cell adhesion and cell attachment and to vary the physical characteristics of the ECM with the advantage that it (chitosan) is eventually reabsorbed back into the body as a sugar.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Badylak et al, with an extracellular matrix composition includes fibronectin and chitosan as taught by Bates, since such a modification would provide the predictable results of improved promotion of cell adhesion and cell attachment and to vary the physical characteristics of the ECM with the advantage that it (chitosan) is eventually reabsorbed back into the body as a sugar.
Referring to Claim 41, Badylak et al in view of Buevich et al and Bates teaches the claimed invention, except wherein said implantable medical device comprises a pacemaker, a defibrillator, an implantable access system, a neurostimulator, an infusion pump, or a ventricular assist device.
Referring to Claim 45, Badylak et al in view of Buevich et al and Bates teaches the medical product of claim 44, wherein said extracellular matrix composition is in sheet form (e.g. Paragraph [0042]).

Referring to Claim 46, Badylak et al in view of Buevich et al and Bates teaches the medical product of claim 45, wherein said sheet form extracellular matrix composition is folded to form said pocket structure comprising said internal region (e.g. Paragraphs [0042] and [0043]).

Referring to Claim 47, Badylak et al in view of Buevich et al and Bates teaches the medical product of claim 46, wherein said extracellular matrix composition comprises extracellular matrix derived from small intestine submucosa tissue (e.g. Paragraph [0043]); and wherein the pocket structure is configured to induce cell proliferation and tissue growth and to generate functional patient tissue upon implantation in a patient (e.g. Paragraph [0012]).

Referring to Claim 48, Badylak et al in view of Buevich et al and Bates teaches the medical product of claim 47, wherein said extracellular matrix includes one or more bioactive agents (e.g. Paragraphs [0050] discloses at least one agent and Paragraph [0051] discloses bFGF and Buevich et al Paragraph [0083]).

Referring to Claim 49, Badylak et al in view of Buevich et al and Bates teaches the medical product of claim 48, wherein said one or more bioactive agents comprise basic fibroblast growth factor, transforming growth factor beta, epidermal growth factor, cartilage derived growth factor, and/or platelet derived growth factor (e.g. Paragraph [0051] and Buevich et al Paragraph [0083]).
Claims 42, 50-54, 62 and 63 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badylak et al (US Publication 2013/0202563) in view of Buevich et al (US Publication 2008/0132922), as applied above, and further in view of Ward et al (US Publication 2010/0028396).
Referring to Claims 50-54, 62 and 63, Badylak et al in view of Buevich et al teaches the claimed invention, except wherein said remodelable pocket structure comprises a multilaminate extracellular matrix material; wherein said multilaminate extracellular matrix material comprises a plurality of extracellular matrix material layers bonded together; wherein said multilaminate extracellular matrix material comprises one or more layers of extracellular matrix material and one or more polymer layers; wherein said one or more polymer layers includes a bioabsorbable polymer layer and/or an antibiotic. 	Ward et al teaches that it is known to use a multilaminate extracellular matrix comprising a plurality of extracellular matrix material layers bonded together with one or more polymer layers; and wherein the one or more polymer layers includes a bioabsorbable polymer layer and/or an antibiotic as set forth in Paragraphs [0006], [0079], [0080], [0083], and [0224] to provide an extracellular matrix being mechanically stable under continuous stress and able to encourage and direct appropriate cellular and vascular in-growth, of similar compliance to that of the host tissue, resistant to infection, non-thrombogenic, inexpensive, and able to become a fully functional analog of the original tissue.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Badylak et al, with a multilaminate extracellular matrix comprising a plurality of extracellular matrix material layers bonded together with one or more polymer layers; and wherein the one or more polymer layers includes a bioabsorbable polymer layer and/or an antibiotic as taught by Ward et al, since such a modification would provide the predictable results of improved extracellular matrix being mechanically stable under continuous stress and able to encourage and direct appropriate cellular and vascular in-growth, of similar compliance 
Referring to Claim 42, Badylak et al in view of Buevich et al and Ward et al teaches the product of claim 50, except wherein said implantable medical device comprises a pacemaker, a defibrillator, an implantable access system, a neurostimulator, an infusion pump, or a ventricular assist device. 	Buevich et al teaches that it is known to use medical devices comprising one of pacemakers, defibrillators, implantable access systems, neurostimulators, ventricular assist devices, infusion pumps contained within a pocket (pouch) as set forth in Figure 10 and Paragraph [0094] to provide improved patient treatment by reducing device migration in the device that best treats the patient.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Badylak et al, with medical devices comprising one of pacemakers, defibrillators, implantable access systems, neurostimulators, ventricular assist devices, infusion pumps contained within a pocket (pouch) as taught by Buevich et al, since such a modification would provide the predictable results of improved patient treatment by reducing device migration in the device that best treats the patient.
Claims 64-67 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badylak et al (US Publication 2013/0202563) in view of Buevich et al (US Publication .
Referring to Claims 64 and 65, Badylak et al teaches a medical product, comprising: a remodelable pocket structure having pocket walls comprising a collagenous extracellular matrix composition, said collagenous extracellular matrix composition, said pocket structure comprising an internal region (e.g. Paragraphs [0042-0043] disclose an extracellular matrix (ECM) derived bag in which a medical device is placed); an antibiotic solution impregnated in said collagenous extracellular matrix composition, said antibiotic solution comprising one or more antibiotic agents (e.g. Paragraph [0050] teaches a therapeutic agent is embedded into (impregnated) to an ECM (scaffolding) and Paragraph [0008] disclose scaffolds are composed of ECM materials.  It is noted that the Paragraph [0050] discloses the therapeutic agent include antimicrobial agents and Paragraph [0052] includes antimicrobial agent rifampin which is an antibiotic agent (see claim 66 below which lists rifampin as an antibiotic agent)).
 	However, Badylak et al does not disclose collagenous extracellular matrix composition comprising at least 80% collagen on a dry weight basis; and an implantable electronic medical device disposed in said internal region of said pocket structure; wherein said implantable electronic medical device comprises a pacemaker, a defibrillator, an implantable access system, a neurostimulator, an infusion pump, or a ventricular assist device. 	Buevich et al teaches that it is known to use implantable medical devices comprising one of pacemakers, defibrillators, implantable access systems, neurostimulators, ventricular assist devices, infusion pumps contained within an internal region of a pocket (pouch) structure as set forth in Figure 10 and Paragraph [0094] to provide improved patient treatment by 
 	Hodde teaches that it is known to use ECM materials with abundant collagen, at least about 80% collage on a dry weight basis as set forth in Paragraph [0017] to provide sufficient collagen to provide tensile strength and direct tissue development.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Badylak et al, with ECM materials with abundant collagen, at least about 80% collage on a dry weight basis as taught by Hodde, since such a modification would provide the predictable results of sufficient collagen to provide tensile strength and direct tissue development.
Referring to Claim 66, Badylak et al in view of Buevich et al and Hodde teaches the medical product of claim 64, wherein said one or more antibiotic agents comprise cefazolin, rifampin, and/or minocycline (e.g. Paragraph [0052] and Buevich et al Paragraphs [0079] and [0080]).

Referring to Claim 67, Badylak et al in view of Buevich et al and Hodde teaches the medical product of claim 64, wherein said collagenous extracellular matrix composition comprises extracellular matrix derived from submucosa, renal capsule membrane, dermal collagen, dura mater, pericardium, fascia lata, serosa, peritoneum, basement membrane layers, small intestine submucosa tissue, or urinary bladder submucosa (e.g. Paragraph [0043]).
Claims 68 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badylak et al (US Publication 2013/0202563) in view of Buevich et al (US Publication 2008/0132922) and Hodde (US Publication 2006/0201996), as applied above, and further in view of Ward et al (US Publication 2010/0028396).

Referring to Claim 68, Badylak et al in view of Buevich et al and Hodde teaches the medical product of claim 64, except wherein said pocket walls comprise a multilaminate collagenous extracellular matrix material. 	Ward et al teaches that it is known to use a multilaminate extracellular matrix comprising a plurality of extracellular matrix material layers bonded together with one or more polymer layers; and wherein the one or more polymer layers includes a bioabsorbable polymer layer and/or an antibiotic as set forth in Paragraphs [0006], [0079], [0080], [0083], and [0224] to provide an extracellular matrix being mechanically stable under continuous stress and able to encourage and direct appropriate cellular and vascular in-growth, of similar compliance to that of the host tissue, resistant to infection, non-thrombogenic, inexpensive, and able to become a fully functional analog of the original tissue.  It would have been obvious to one .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792